*142STATEMENT OP THE CASE
REYNOLDS, J.
Plaintiff sued the defendant for compensation under the Workmen’s Compensation Act for the death of her husband, Clyde Miller, which she says occurred in an accident while he was employed by and engaged in performing services for the defendant.
Defendant denied liability and denied that the deceased was in its employ and alleged that he was in the employ of one John Gunter and that Gunter was not its agent or employee or contractor or subcontractor and that it had no relations with him other than it had contracted to buy from him saw logs at a fixed price per thousand feet, board measure, delivered at its saw mill, and that the deceased met his death while in the employ of John Gunter and hauling logs for him to defendant’s saw mill under the contract of purchase and sale between Gunter and defendant.
On these issues the case was tried and there was judgment rejecting plaintiff’s demands and she has appealed.
OPINION
Defendant is engaged in operating a saw mill and purchased from one John Gunter, who is engaged in selling saw logs, saw logs at a fixed price, per thousand feet, board measure, delivered at its saw mill. Gunter employed plaintiff’s husband, Clyde Miller, to haul the logs to defendant’s saw mill at a stipulated price, per thousand feet, board measure, the price depending on the length of the haul. While engaged in loading logs on a truck to be hauled to defendant’s saw mill under this contract between him and Gunter the plaintiff’s husband accidentally received an injury which caused his death.
Plaintiff contends that the relation between defendant and John Gunter was not that of vendor and purchaser of logs but that of principal and contractor within the meaning of the Workmen’s Compensation Act (Act No. 20 of 1914 and amendments) and that under Section 6 of the Act the defendant is liable to her for compensation for the death of her husband as if he was directly employed by it. And counsel cite numerous authorities in support of this contention, none of which establish, in our opinion, that under the facts of this case plaintiff’s husband was an employee of the defendant or it a principal and John Gunter a contractor within the meaning of the Act.
In the case of Levi B. Young vs. C. F. Petty Stave & Lumber Co., recently decided by this court and not yet reported, we held that an operator of a saw mill that bought saw logs at a fixed price per thousand feet, board measure, delivered on the skid-way at its saw mill, was not liable for compensation under the Workmen’s Compensation Act for injuries accidentally received by the driver of a truck while engaged in hauling logs for the vendor under his contract with the purchaser; and we regard that case as decisive of this one.
The evidence shows that defendant loaned John Gunter money to buy standing timber for his own account and that as an accommodation to him it paid to the haulers of logs their charges therefor on delivery of logs at the saw mill and deducted from the price of the logs delivered the moneys so loaned or advanced; and plaintiff contends that this shows that the relation between Gunter and defendant was not that of vendor and purchaser but of employer and employee or principal and contractor.
We do not think so. Defendant was under no obligation, express or implied, *143to lend or advance Gunter money for either purpose and its doing so was merely an accommodation to him to facilitate him in the performance of his contract.
Plaintiff’s husband was an employee of Gunter and not of defendant and defendant was not a principal and Gunter a contractor within the contemplation of the Workmen’s Compensation Act. Gunter was a vendor and defendant a purchaser of saw logs delivered at its mill, and consequently in no way liable for the death of plaintiff’s husband.
The judgment appealed from is correct, and it is therefore affirmed.